Ca

0 ony DUN FP W WY

NY NHN WH WH NH WN WN WN KN Fe He S&S ee Be ee ee ee
aon nN MN SS WY NY KH CT OO WON DA Nn BR WN KK CO

George M. Lee (SBN 172982)
SEILER EPSTEIN LLP

275 Battery Street, Suite 1600
San Francisco, California 94111
Phone: (415) 979-0500

Fax: (415) 979-0511

Email: gml@seilerepstein.com

John W. Dillon (SBN 296788)
DILLON LAW Group APC

2647 Gateway Road

Suite 105, No. 255

Carlsbad, California 92009
Phone: (760) 642-7150

Fax: (760) 642-7151

Email: jdillon@dillonlawgp.com

Attorneys for Plaintiffs

JAMES MILLER, et al.,

Plaintiffs,
VS.

XAVIER BECERRA, in his official
capacity as Attorney General of
California, et al.,

Defendants.

 

 

Be 3:19-cv-01537-BEN-JLB Document 80 Filed 01/22/21 PagelD.9408 Page 1 of 2

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

Case No. 3:19-cv-01537-BEN-JLB

Hon. Roger T. Benitez
Magistrate Hon. Jill L. Burkhardt

SUPPLEMENTAL DECLARATION OF JOHN
W. DILLON REGARDING PLAINTIFFS’ EX
PARTE APPLICATION [ECF No. 79]

 

 

SUPPLEMENTAL DECLARATION OF JOHN W. DILLON REGARDING PLAINTIFFS’ EX PARTE APPLICATION [ECF NO. 79]

(Case No, 3:19-cv-01537-BEN-JLB)

 

 
=o"

 

Cdse 3:19-cv-01537-BEN-JLB Document 80 Filed 01/22/21 PagelD.9409 Page 2 of 2

0 on DBA nA BW NY

NV NY NY NY NY NY NH NY NY = =| HH Fe Se ee SS S| Ke
oN A UM fF WN K§ FS 6 DHBNQ HA WN FB WN KF CO

DECLARATION OF JOHN W. DILLON

I, John W. Dillon, declare as follows:

1. Iam an attorney licensed in California. I am counsel for Plaintiffs James Miller
et al., in the above-captioned matter. I make this supplemental declaration in support of
Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in
Opposition to Defendants’ Daubert Motion to Preclude Testimony of Dr. John R. Lott,
Jr.

2. Unless otherwise stated, I have personal knowledge of the facts set forth in this
declaration, and if called upon as a witness I could testify competently as to those facts.

3. Plaintiffs sent notice via email to Defendants’ notifying them that Plaintiffs
intended to file Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’
Response in Opposition to Defendants’ Daubert Motion to Preclude Testimony of Dr.
John R. Lott, Jr. at 6:22 p.m. on January 22, 2021.

4. Thereafter, Plaintiffs filed said application at 7:04 p.m. At the time, neither I
nor my co-counsel had heard back from Defendants regarding Plaintiffs’ notice.

5. At 7:36 p.m., Defendants’ counsel sent me an email informing Plaintiffs’ that
Defendants will oppose Plaintiff's ex parte application.

I declare under penalty of perjury that the foregoing is true and correct. Executed in

Carlsbad, California on January 22, 2021.
B 4 2 2 el

Johri W. Dillon

«Dn

SUPPLEMENTAL DECLARATION OF JOHN W. DILLON REGARDING PLAINTIFFS’ EY PARTE APPLICATION [ECF NO, 79]

 

 

(Case No. 3:19-cv-01537-BEN-JLB)

 
